Title: From Thomas Jefferson to George Washington, 23 December 1791
From: Jefferson, Thomas
To: Washington, George



Sir
Philadelphia, December 23rd. 1791.

As the conditions of our commerce with the French and British Dominions, are important, and a moment seems to be approaching when it may be useful that both should be accurately understood, I have thrown a representation of them into the form of a table, shewing at one view, how the principal articles interesting to our agriculture and navigation stand in the European and American Dominions of these two powers. As to so much of it as respects France, I have cited under every article the law on which it depends; which laws, from 1784 downwards, are in my possession.
Port-charges are so different according to the size of the Vessel, and the dexterity of the Captain, that an examination of a greater number of Port-bills might, perhaps, produce a different result. I can only say that that expressed in the table is fairly drawn from such bills as I could readily get access to, and that I have no reason to suppose it varies much from the truth, nor on which side the variation would lie. Still I cannot make myself responsible for this Article. The Authorities cited will vouch the rest.—I have the Honor to be, with the most perfect respect and attachment Sir, Your most obedient and Most humble Servant
